IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               December 9, 2015 Session

       STATE OF TENNESSEE v. DARRIN DEWAYNE DICKERSON

                  Appeal from the Circuit Court for Obion County
             Nos. CC-14-CR-61, CC-14-CR-101         Jeff Parham, Judge


                No. W2015-00752-CCA-R3-CD - Filed June 13, 2016
                        _____________________________

An Obion County jury convicted the Defendant, Darrin Dewayne Dickerson, of casual
exchange of marijuana, casual exchange of methamphetamine, and delivery of less than
0.5 grams of a Schedule II controlled substance, methamphetamine, within 1,000 feet of a
drug-free school zone, a Class C felony.              The trial court merged the two
methamphetamine convictions, and it sentenced the Defendant to an effective sentence of
three years. On appeal, the Defendant contends: (1) the evidence is insufficient to
support his convictions; (2) that juror misconduct warrants a new trial; (3) the trial court
erred when it sentenced him; and (4) the cumulative effect of the errors requires that he
be given a new trial. After review, we affirm the trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and ALAN E. GLENN, J., joined.

Bede Anyanwu, Jackson, Tennessee, for the appellant, Darrin Dewayne Dickerson.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Thomas A. Thomas, District Attorney General; and James T. Cannon, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

       This case arises from allegations that the Defendant sold drugs to a paid informant
working for the police. An Obion County grand jury indicted the Defendant in case
number CC-14-CR-61 for misdemeanor casual exchange of marijuana, occurring
November 12, 2013. In case number CC-14-CR-101, a grand jury indicted the Defendant
for sale of 0.5 grams or more of methamphetamine within 1,000 feet of a drug free zone
and delivery of 0.5 grams or more of methamphetamine within 1,000 feet of a drug free
zone, occurring April 11, 2014. The trial court consolidated these indictments for trial.

       At the Defendant’s trial, the parties presented the following evidence: Davis
Crocker, an officer with the Obion County Sheriff’s Department, testified that he worked
with the judicial drug task force. During the time period of the Defendant’s arrest, the
task force organized undercover drug operations using an informant, Kenny Rogers. Mr.
Rogers, who had four young children, contacted the police offering to help officers get
the drugs “off the street.” Officer Crocker and Mr. Rogers came to an agreement that
included that, when Mr. Rogers found someone from whom he could purchase drugs, he
would contact Officer Crocker, so they could arrange the drug buy. In exchange, the
police would pay Mr. Rogers $140 per operation. Mr. Rogers made a total of forty-seven
drug purchases from different sellers during the time that he worked with law
enforcement.

       Officer Crocker testified that, before each drug buy, he met with Mr. Rogers,
searched him and his vehicle, and gave him pre-recorded drug buy money and a wireless
transmitter. Officers also provided video recording equipment in his vehicle. Officer
Crocker, through this equipment, listened as the drug buys occurred.

       Officer Crocker described the November 12, 2013 drug buy, saying that after
meeting with Mr. Rogers, he followed Mr. Rogers to the “public works” department
building in South Fulton. The Defendant came outside of the building and pointed in
front of Mr. Rogers’s vehicle. Mr. Rogers got out of the vehicle, and, out of the view of
the video camera, gave the Defendant the money. The Defendant and Mr. Rogers
arranged for the Defendant to bring Mr. Rogers the marijuana at Mr. Rogers’s home.
Officer Crocker said that, in anticipation of this, he went to where he could see Mr.
Rogers’s home and the public works department, where the Defendant worked. Officers
observed the Defendant leaving the public works building and traveling a short distance
where he got out of his vehicle and met with someone in an older white car. Officers saw
the Defendant walk toward the car, lean in the window, and hand money to the person
inside. The white car then left the area. The Defendant drove by Mr. Rogers’s house,
threw something out the window, and called out “[t]here it is.” Mr. Rogers retrieved the
package and met with the officers at a predetermined location where Officer Crocker
took possession of the drugs. The State offered an audio recording of the transaction.

       On the audio, a man can be heard discussing owing money for a tree. Mr. Rogers,
the informant, ensures that the amount to purchase the drugs is $140. He asks the other
person heard on the recording if he should meet him back in the same spot at 3:00 p.m. to
get the drugs, and the man says that he will bring the drugs to Mr. Rogers’s house. Mr.
Rogers tells the man that he will be sitting outside so that his children do not see. Mr.
                                           2
Rogers then speaks to Officer Crockett in the recording saying that he gave the Defendant
the money and that the Defendant agreed to drop the drugs at his house. Mr. Rogers is
heard having a conversation with a man named “Rusty” and his wife. Mr. Rogers told his
wife that he was at home and expecting the Defendant. He ended his conversation with
her saying, “I see him now.” Mr. Rogers can then be heard saying “where?” A short
time later, Mr. Rogers had a discussion saying that the bag of marijuana seems a little
small but that it is okay. Mr. Rogers said, “You threw it down on the ground. I could
barely see it.” Mr. Rogers was heard then having a conversation with someone about the
bag seeming light and asking how much half a pound of marijuana would cost him.

        Office Crocker described the April 11, 2014 drug transaction. He stated that Mr.
Rogers told him that he had been in contact with the Defendant. The Defendant informed
Mr. Rogers that he and the inmates that he worked with wanted to buy a particular kind
of pill. He agreed to trade the Defendant five pills and $40 for some methamphetamine.
Officer Crocker met with Mr. Rogers beforehand and then watched his meeting with the
Defendant from a distance. He described Mr. Rogers’s interactions with the inmates as
“pretty friendly” because most of them knew him from working on houses in the area.
Mr. Rogers gave the Defendant the money and Officer Crocker heard Rogers say that the
pills were wrapped in the money. The two men arranged for the Defendant to leave the
methamphetamine in the glove box of an old truck parked in Mr. Rogers’s front yard.
Officer Crocker met with Mr. Rogers and recovered the video and audio equipment.

        Officer Crocker said that he and Officer Simmons watched the Defendant until he
left work. He was en route to the Sheriff’s Department, transporting inmates back to jail,
and stopped near a church to hand Mr. Rogers’s wife or girlfriend, Ms. Alisha Curry, the
methamphetamine. Officer Crocker retrieved the methamphetamine from Ms. Curry.
The officer then went and arrested the Defendant. When the Defendant was searched at
the jail, officers found the $40 of drug buy money on his person. The audio recording of
this transaction was played for the jury.

       Officer Crocker testified that both locations where the drug transactions occurred
were within 1,000 feet of a football field owned by the City of South Fulton and leased
by the Twin Cities Youth Football League.1

       During cross-examination, Officer Crocker testified that he did not video record
his search of Mr. Rogers and his vehicle before the transactions. He agreed that the video
recording and the audio recording were made separately. Officer Crocker agreed that, at
the time of these transactions, Mr. Rogers was a handyman. Officer Crocker said that he

1 This proof established that the Defendant’s offense could not be enhanced above the Class C felony classification
for deliver of less than 0.5 grams of methamphetamine due to the offense’s commission within a drug-free zone.
T.C.A. § 39-17-432(b)(3).
                                                        3
did not test Mr. Rogers to determine whether he used drugs. He agreed that Mr. Rogers
made approximately $6,580 working for the police and that the government did not tax
this money. Officer Crocker agreed that his report indicated that he actually paid Mr.
Rogers $160 for the methamphetamine drug transaction. Officer Crocker agreed that he
did not arrest the Defendant for several hours after the initiation of the methamphetamine
drug deal. Officer Crocker testified that there were no phone numbers on the
Defendant’s phone when officers arrested him. There were also no texts between the
Defendant’s phone and Mr. Rogers’s phone that Officer Crocker could find. Officer
Crocker agreed that he did not confiscate and look at the phone of either Mr. Rogers or
Ms. Curry to determine if there had been any communication with the Defendant. He
said that he felt confident in the Defendant’s arrest based upon hearing the transaction
between Mr. Rogers and the Defendant, seeing the Defendant hand something to Ms.
Curry, and then determining that what he handed to her was drugs.

       Officer Crocker agreed that he never recovered the pills that Mr. Rogers gave to
the Defendant during the drug transaction. He said that the jail tested all five inmates
who were with the Defendant, and none of them tested positive for oxycodone but two
tested positive for marijuana. Officer Crocker said that he was unsure if the urinalysis
conducted included a test for oxycodone. Officer Crocker said that he did not take a
picture of the oxycodone pills because he intended to arrest the Defendant as soon as the
transaction was completed. Officers were waiting for the Defendant to deliver the
methamphetamine, however, so they could not arrest the Defendant immediately.

       Officer Crocker said that he was aware that the Defendant and Mr. Rogers knew
each other. He said he did not investigate Mr. Rogers’s background before utilizing him
as an informant.

      Brock Sain, an agent with the Tennessee Bureau of Investigation, testified that the
evidence submitted by Officer Crocker tested positive for marijuana and
methamphetamine. The marijuana weighted 5.53 grams and the methamphetamine
weighed 0.27 grams.

       Kenneth Rogers testified that, one day while talking to Rusty Singleton, who was
a judicial task force officer and a friend, he mentioned that he was tired of working on
rental properties where he saw drugs in the houses where there were children. Officer
Singleton asked Mr. Rogers to assist the task force by being an informant. Mr. Rogers
agreed, and Officer Singleton introduced Mr. Rogers to Officer Crocker. Officer Crocker
agreed to pay Mr. Rogers between $100 to $200 per drug purchase.

      Mr. Rogers testified that he had known the Defendant for three years before
purchasing drugs from him for law enforcement. He described the November 12, 2013
                                            4
drug purchase, saying that Officer Crocker called Mr. Rogers and informed him that they
were attempting to purchase drugs from the Defendant. Mr. Rogers met Officer Crocker
at the football field, and Mr. Rogers called the Defendant. Officer Crocker gave Mr.
Rogers $140, and Mr. Rogers immediately met with the Defendant and gave him the
money. Mr. Rogers went back to his house, which was located a short distance away,
and the Defendant arrived and tossed the drugs out the window, saying “Here you go.”
Mr. Rogers said that he picked up the marijuana off the ground and then met with Mr.
Crocker and gave the drugs to him.

       Mr. Rogers described the April 11, 2014 drug purchase. He said that on Thursday
April 10, 2014, he and the Defendant spoke on the telephone. They agreed to exchange
$40 and two or three narcotic pills for methamphetamine. On Friday morning, April 11,
Mr. Rogers met with Officer Crocker, who gave him the pills and $40. He then went to
meet with the Defendant, who was working on the road in front of the city park. Mr.
Rogers said he and the Defendant met a few hundred feet from where the Defendant’s
crew was working. Mr. Rogers said he handed the Defendant the pills and the $40. Mr.
Rogers and the Defendant agreed that the Defendant would leave the drugs in the glove
box of the red pickup truck located at Mr. Rogers’s house. Mr. Rogers said that he then
went to Memphis to work. Mr. Rogers said he did not have any further contact with
Officer Crocker or Ms. Curry that day.

        During cross-examination, Mr. Rogers testified that the Defendant worked for the
city of South Fulton. The two had known each other for over three years and were
friends. Mr. Rogers said that at the time of these drug purchases he worked as a
maintenance worker making $12 per hour. He said that he supported his fiancé and four
children on this income. He also paid child support for four other children he had by
another woman. Mr. Rogers testified that his fiancé had since left him and was living
with Officer Singleton. He recalled being first approached by Officer Singleton and said
that, one day when he arrived home from work, Officer Singleton was at his house with
his fiancé. The two of them approached him about working as a confidential informant.

        Mr. Rogers testified that he initially wanted to help law enforcement because of
the situations that he saw children in while he was working. He and Officer Crocker did
not discuss payment until their second meeting. Mr. Rogers said that the income from
working with the police was supplemental, and he spent it on bills and his children.

       Mr. Rogers explained that he could identify drug dealers from seeing them in their
homes. He said that, while in their homes, he would see and smell items that led him to
believe they were drug users. Mr. Rogers denied ever using drugs, conceding that he
smoked marijuana while in high school. He said that he never saw Ms. Curry use drugs.

                                           5
       Mr. Rogers said that the Defendant knew that he had purchased drugs from other
people. Mr. Rogers said that, even though he and the Defendant were friends, Mr.
Rogers could not tell the Defendant that he was purchasing the drugs for law
enforcement. The Defendant told Mr. Rogers that if Mr. Rogers was “ever looking for
anything” to contact him.

      Mr. Rogers said he first met the Defendant when the two were neighbors. The
Defendant asked Mr. Rogers to put a new roof on his house, which he did. He then
worked on the Defendant’s home on several other occasions. Mr. Rogers said that there
was nothing in the Defendant’s house that indicated that he was a drug dealer. Mr.
Rogers said that he had interacted with the Defendant’s wife and children.

       Mr. Rogers agreed that he talked to himself on the recording before the drug buys.
He explained that he did so to keep himself calm because he was new to purchasing
drugs. He explained that, some of the time, he was on the phone speaking with someone
else. Mr. Rogers testified that he no longer worked with the task force and had since
moved to another town.

       Alisha Curry testified that in April 2014 she lived with Mr. Rogers. She said that
Mr. Rogers went to Memphis one morning after he had set up a drug transaction with the
Defendant. Ms. Curry said that same morning the Defendant pulled up onto the side of
the road in his company vehicle. She walked from her front porch to the road to meet
him, approaching his car from the passenger’s side. He handed her the drugs and left.
Ms. Curry said she took the drugs to her driveway where Officer Crocker was sitting, and
she handed the drugs to him.

       During cross-examination, Ms. Curry testified that she had been friends with the
Defendant and his wife for a few years before this drug purchase. The two couples had
been to each other’s homes. Ms. Curry agreed that, at the time of trial, she and Officer
Singleton were in a relationship. Ms. Curry denied that she introduced Mr. Rogers to the
idea of working as an informant. She said that Mr. Rogers approached law enforcement
about being an informant at a time when they were not struggling financially. She was
unsure of his motives for so doing. She said she was present when the two were
discussing the matter, but she was attending to the children part of the time.

       Ms. Curry said that the only drug purchase that she assisted in was the last one on
April 11. She did not know how many drug purchases Mr. Rogers participated in or how
many people were arrested. Ms. Curry testified that she had not smoked marijuana in
over six years and had never used any other illicit drugs. Ms. Curry recalled that when
the Defendant dropped off the drugs to her that day that three or four inmates
accompanied him. She did not recall the Defendant contacting her that day but said that
                                            6
he had her number and had contacted her in the past. She did recall multiple phone calls
between her and Mr. Rogers, and she believed that Mr. Rogers and Officer Crocker were
also in contact on the day of the methamphetamine transaction.

       Gina Dickerson, the Defendant’s wife, testified that she had been in a relationship
with the Defendant for more than twenty years. The two had one child together, who had
recently turned eighteen. Mrs. Dickerson said that she and the Defendant were very close
and spent most of their time together. She said that the Defendant had always been
employed, except for two brief periods after he had been laid off.

       Mrs. Dickerson said that she first met Mr. Rogers when he and his fiancé moved
into a home near them. She said that Mr. Rogers worked on the Dickerson’s roof and
house as necessary. Mrs. Dickerson said that Mr. Rogers often approached her and the
Defendant asking to borrow money because he could not feed his children, so Mr.
Dickerson would offer him employment at their house. Mrs. Dickerson said that Mr.
Rogers did not do a “very good job.” She said he did not clean up his messes and would
often make mistakes. She said Mr. Rogers also “made passes towards” her, so she asked
the Defendant to no longer employ him.

       Mrs. Dickerson described the passes, saying that Mr. Rogers complimented her
cooking and then said that he and the Defendant needed to swap wives. He told her that
she looked “nice” or “sexy” in a flirtatious way. She said, at one point, he said he was
going to move in with her and that she could put the Defendant out. She said she
responded by saying “I don’t think so.”

       Mrs. Dickerson described Mr. Rogers as a, “habitual liar.” As an example, she
noted that he would not come to their house as scheduled. She said that he also illegally
dumped the shingles off of their home, so he had to go and retrieve the shingles and
properly dispose of them.

       Based upon this evidence, the jury convicted the Defendant of casual exchange of
marijuana, casual exchange of methamphetamine, and delivery of methamphetamine
within 1,000 feet of a school zone. The trial court merged the two methamphetamine
convictions, and it sentenced the Defendant to an effective sentence of three years.

                                     B. Sentencing

       At sentencing, the parties presented arguments and then Mrs. Dickerson testified.
She said that the plant where she worked had closed and that she and the Defendant and
the three children who lived with them were relying upon his income. Mrs. Dickerson
said that she had been in a relationship with the Defendant for twenty years, and she said
                                            7
he was not violent or careless. He only drank occasionally, and he usually only left their
home to go to work. She said that the two of them “st[u]ck to [them]selves” and did not
do bad things. The two were members of a church and helped care for her sick mother
and the Defendant’s sick parents. Mrs. Dickerson said that her and the Defendant’s
daughter were “very attached” to the Defendant. She said that their daughter did not
come to the trial because Mrs. Dickerson did not want her to hear the “lies” being told
about the Defendant. Mrs. Dickerson asked the trial judge to allow the Defendant to
come home to his family. She expressed her confidence that the Defendant would be
successful on probation.

        The Defendant testified that he was not a violent person and that he worked six to
seven days per week. He said that his “so-called friends” stabbed him in the back and
tried to set him up because they were jealous. He also expressed his confidence that he
would be successful on probation. The Defendant said that he would like to be on
probation so that he did not miss his daughter’s prom and graduation from high school.
The Defendant confirmed that his parents and Mrs. Dickerson’s mother were all in bad
health and that he helped to care for them.

      Based upon this evidence and the arguments of the parties, the trial court found:

             Mr. Dickerson, you were previously found guilty after a jury trial of
      casual exchange of a controlled substance and delivery of a Schedule II
      controlled substance in CR-101. From those, I am going to merge Count 1
      into Count 2. I’m merging the casual exchange into the delivery. So you
      will be found guilty of Count 2, delivery of a controlled substance.

             In CR-61 you were found guilty of a casual exchange of Schedule
      VI, a Class A misdemeanor.

             This cause came on to be heard today on the sentencing of the
      defendant upon a conviction of those offenses by a jury. In determining the
      appropriate sentence for these offenses, the Court has considered the
      evidence presented at trial and at the sentencing hearing, the presentence
      report, the principles of sentencing, and arguments made as to any
      sentencing alternatives, which I don’t find there are any sentencing
      alternatives. I think the statute is pretty clear.

             The nature and the characteristics of the criminal conduct involved
      the evidence and information offered by the parties on mitigating and
      enhancement factors, statistical information provided by the Administrative
      Office of the Court, and the statement made by the [D]efendant on his own
                                            8
       behalf, from all of which the Court finds that, the [D]efendant, is a range 1
       standard offender. However, as a range 1 standard offender, this is a little
       different, because this is a mandatory drug-free zone violation.

              So as a standard offender, you would have been entitled to a
       minimum sentence at 30 percent. Because this happened in a drug-free
       zone, standard really doesn’t apply as it is a day-for-day sentence.

              The Court finds the [D]efendant’s motion to exclude Enhancement
       Factor Number 1 previous criminal convictions is well-taken, and I do not
       find that to be an enhancement factor.

              The Court finds that Enhancement Factor 14 is applicable in that
       there was an abuse of position of public trust. You were a City worker.
       You – the jury found that you committed these crimes using a City vehicle
       on City time. The Court further finds that there were no mitigating factors.

             The Court has considered the presentence report, and as to CR-101
       the minimum sentence on that is three years in your range. So the Court is
       going to hereby sentence you in a Class C felony to three years in the
       Tennessee Department of Correction. I’m going to assess you a two
       thousand dollar mandatory minimum fine, which is required by the statute.

             In CR-61 casual exchange, I’m going to sentence you on that charge
       to 11 months and 29 days to run concurrent with CR-101 Count 2. I’m
       going to waive the fine in count -- in CR-61, you will have the one
       mandatory minimum fine.

              Mr. Dickerson, I would note that you’ve been a hard worker.

       It is from these judgments that the Defendant now appeals.

                                       II. Analysis

       On appeal, the Defendant contends that: (1) the evidence is insufficient to support
his convictions; (2) that juror misconduct warranted a new trial; (3) the trial court erred
when it sentenced him; and (4) the cumulative effect of errors that occurred requires he
be given a new trial.

                               A. Sufficiency of Evidence

                                            9
        The Defendant contends that the evidence is insufficient to sustain his convictions
based upon several arguments. First, he asserts, the audio recordings are “woefully
insufficient.” He notes that the Defendant’s voice cannot be “intelligibly” heard on the
November 12, 2013 recording, meaning that there is no identification of the relevant
speakers. He further contends that what is heard on that recording does not comport with
Mr. Rogers’s testimony. He similarly contends that his voice cannot be heard on the
April 11, 2014 recording. He further asserts that the reason that his voice cannot be heard
is because the alleged drug transactions never took place. The Defendant further asserts
that the audio recordings did not prove that he sold or delivered drugs on either occasion.
Second, the Defendant argues that Mr. Rogers’s testimony cannot be relied upon because
he was a paid informant. Third, the Defendant contends that the chain of custody was not
sufficiently established because officers did not observe the Defendant give the drugs to
Mr. Rogers or Ms. Curry and did not have the drugs in sight between the time of the
exchange and the time that they confiscated the drugs. Fourth, the Defendant takes issue
with Officer Crocker’s testimony as nothing but a recitation of the narrative that he heard
Mr. Rogers say on the audio recording. Finally, the Defendant takes issue with the lack
of video evidence.

       The State counters that the evidence is sufficient to sustain the Defendant’s
convictions as there is direct proof of his guilt. Addressing the Defendant’s specific
arguments, the State asserts that the Defendant failed to object to the authentication of the
audio recording and the chain of custody, and so he has waived these issues. The State
further asserts that the jury was entitled to weigh the testimony from Mr. Rogers as a paid
informant. The State asserts that the Defendant has waived a hearsay objection to Officer
Crocker’s testimony and that Officer Crocker’s testimony did not amount to hearsay.
Finally, the State asserts that it was within the jury’s providence to determine whether the
lack of video evidence rendered the evidence insufficient.

       When an accused challenges the sufficiency of the evidence, this Court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e), State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999). In the absence of direct evidence, a criminal offense may be established
exclusively by circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn.
1973). The jury decides the weight to be given to circumstantial evidence, and “[t]he
inferences to be drawn from such evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the
                                             10
jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citations omitted).

        “The standard of review [for sufficiency of the evidence] is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)). In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State,
286 S.W.2d 856, 859 (Tenn. 1956). “Questions concerning the credibility of the
witnesses, the weight and value of the evidence, as well as all factual issues raised by the
evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); Liakas, 286 S.W.2d at 859. “A guilty verdict by the jury, approved by the trial
judge, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the theory of the State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978);
State v. Grace, 493 S.W.2d 474, 479 (Tenn. 1973). The Tennessee Supreme Court stated
the rationale for this rule:

               This well-settled rule rests on a sound foundation. The trial judge
        and the jury see the witnesses face to face, hear their testimony and observe
        their demeanor on the stand. Thus the trial judge and jury are the primary
        instrumentality of justice to determine the weight and credibility to be
        given to the testimony of witnesses. In the trial forum alone is there human
        atmosphere and the totality of the evidence cannot be reproduced with a
        written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d
523 (Tenn. 1963)). This Court must afford the State of Tennessee the strongest
legitimate view of the evidence contained in the record, as well as all reasonable
inferences which may be drawn from the evidence. Goodwin, 143 S .W.3d at 775 (citing
State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a
defendant removes the presumption of innocence and raises a presumption of guilt, the
convicted criminal defendant bears the burden of showing that the evidence was legally
insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58
(Tenn. 2000).

        Tennessee Code Annotated section 39-17-418 provides the following, in pertinent
part:

        Simple possession or casual exchange. (a) It is an offense for a person to
        knowingly possess or casually exchange a controlled substance unless the
                                             11
       substance was obtained directly from, or pursuant to, a valid prescription or
       order of a practitioner while acting in the course of professional practice.

       (b) It is an offense for a person to distribute a small amount of marijuana
       not in excess of one half (½) ounce (14.175 grams).

T.C.A. § 39-17-418(a)-(b) (2014). The exchange of a controlled substance, including a
transaction where money is exchanged for the controlled substance, is “casual” when it is
without design. See State v. Helton, 507 S.W.2d 117, 120 (Tenn. 1974).

       Tennessee Code Annotated section 39-17-417(a)(2) makes it an offense to
knowingly deliver a controlled substance. Section (c)(2)(A) states, “Any other Schedule
II controlled substance, including cocaine or methamphetamine in an amount of less than
point five (0.5) grams, is a Class C felony and, in addition, may be fined not more than
one hundred thousand dollars ($100,000) . . . .” “Knowingly” is defined as when a
person acts “with respect to the conduct or to circumstances surrounding the conduct
when the person is aware of the nature of the conduct or that the circumstances exist.”
T.C.A. § 39-11-302(b). “A violation of [section] 39-17–417, . . ., that occurs on the
grounds or facilities of any school or within one thousand feet (1,000’) of the real
property that comprises a public or private elementary school, middle school, secondary
school, preschool, child care agency, or public library, recreational center or park” results
in enhanced punishment. T.C.A. § 39-17-432(b)(1). A defendant may be convicted
under the Drug-Free School Zone Act if he was merely traveling through the school zone
while in possession of controlled substances, even if he was arrested elsewhere. See State
v. Vasques, 221 S.W.3d 514, 523 (Tenn. 2007). Possession of drugs within a drug-free
school zone is not a separate offense or an essential element of the underlying drug
offense–it merely enhances the penalty for violations of Tennessee Code Annotated
section 39-17-417 that take place within a school zone. See State v. Smith, 48 S.W.3d
159, 168 (Tenn. Crim. App. 2000).

        As previously stated, pursuant to our standard of review, we do not reweigh the
evidence, but we view the evidence in the light most favorable to the State. Viewed in
that light, the evidence proved that the Defendant met with Mr. Rogers on November 12,
2013, in South Fulton. The Defendant agreed to sell Mr. Rogers, whom he had known
for several years, marijuana. Law enforcement officers met with Mr. Rogers before the
meeting and placed audio recording equipment on his person and video recording
equipment in his car. They then provided Mr. Rogers with bills that had been
photocopied. Mr. Rogers met with the Defendant and gave him the buy money. The
Defendant later drove by Mr. Rogers’s house and dropped off the marijuana. This
evidence is sufficient to sustain the Defendant’s conviction for casual exchange of
marijuana.
                                             12
        Viewed in this same light, the evidence showed that on April 11, 2014, the
Defendant agreed to sell Mr. Rogers methamphetamine in exchange for $40 and some
oxycontin pills. After being searched, wired, and given money by law enforcement, Mr.
Rogers met with the Defendant and gave him the $40 in photocopied drug buy money
and the pills. The Defendant then later went to the Defendant’s home and handed the
methamphetamine to Ms. Curry. Ms. Curry gave the drugs to law enforcement who
arrested the Defendant a short time later. The Defendant had on his person at the time of
arrest the $40 in drug buy money. The location to where the Defendant delivered the
methamphetamine was within 1,000 feet of a drug-free zone. This evidence is sufficient
to sustain the Defendant’s conviction for delivery of methamphetamine within 1,000 feet
of a drug-free zone.

       The Defendant’s specific contentions are without merit. He first takes issue with
the audio recording of the drug transactions, stating that his voice cannot be “intelligibly”
heard on either recording and that those recordings did not prove that he participated in a
drug sale. The elements of the offense for which the Defendant was convicted do not
require that the State offer an audio recording of the transaction. Officer Crocker worked
with Mr. Rogers to complete a drug sale with the Defendant. They equipped Mr. Rogers
with audio equipment and video equipment. As to the November drug transaction, the
video equipment shows, and Mr. Rogers and Officer Crocker observed, the Defendant
meeting with Mr. Rogers at the time of both drug sales. The video shows Mr. Rogers
handing the Defendant money. Officer Crocker then observed the Defendant leaving the
meeting place and traveling a short distance where he got out of his vehicle and met with
someone in an older white car. Officers saw the Defendant walk toward the car, lean in
the window, and hand money to the person inside. The white car then left the area. The
Defendant drove by Mr. Rogers’s house, threw something out the window, and called
“[t]here it is.” Mr. Rogers retrieved the package and met with the officers at a
predetermined location where Officer Crocker took possession of the drugs.

       As to the April transaction, Officer Crocker observed Mr. Rogers meeting with the
Defendant and heard him say that the pills were wrapped in the money. Upon learning
that the two men arranged for the Defendant to leave the methamphetamine in the glove
box of an old truck parked in Mr. Rogers’s front yard, Officer Crocker and Officer
Simmons watched the Defendant until he left work. Officer Crocker saw the Defendant
hand Ms. Curry the methamphetamine, and he retrieved the methamphetamine from Ms.
Curry shortly thereafter. When the Defendant was searched at jail, officers found the $40
of buy money on his person.

      We find that the actual recording of the Defendant’s voice on the audio recording
was not necessary to support his conviction, as there was ample other evidence proving
                                             13
his guilt.

       The Defendant next contends that Mr. Rogers’s testimony cannot be relied upon
because he was a paid informant and that the trial court should have admonished the jury
about this. The State asserts that the Defendant has waived this issue for failing to ask for
such instruction at trial. We agree with the State in this regard. see also Tenn. R. App. P.
36(a) (“Nothing in this rule shall be construed as requiring relief be granted to a party
responsible for an error or who failed to take whatever action was reasonably available to
prevent or nullify the harmful effect of an error.”).

        Third, the Defendant contends that the chain of custody was not sufficiently
established because officers did not observe the Defendant give the drugs to Mr. Rogers
or Ms. Curry and did not have the drugs in sight between the time of the exchange and
the time that they confiscated the drugs. We note that the record discloses that the
officers may not have seen the drugs leave the Defendant’s hands and come into the
possession of Mr. Rogers or Ms. Curry, which is not legally required for a conviction,
but, regardless, the Defendant failed to object to admission of the item until after it had
been introduced. Indeed, the Defendant did not register an objection until after the State
had rested its case. Under the circumstances, the failure to voice a contemporaneous
objection waives the issue. See, e.g., State v. Burton, 751 S.W.2d 440, 448 (Tenn. Crim.
App. 1988) (failure to make contemporaneous objection to evidence resulted in waiver of
issue); State v. Davis, 741 S.W.2d 120, 124 (Tenn. Crim. App. 1987) (failure to object to
evidence “until after it was all placed before the jury” resulted in waiver of issue); see
also Tenn. R. App. P. 36(a) (“Nothing in this rule shall be construed as requiring relief be
granted to a party responsible for an error or who failed to take whatever action was
reasonably available to prevent or nullify the harmful effect of an error.”).

       Fourth, the Defendant takes issue with Officer Crocker’s testimony as nothing but
a recitation of the narrative that he heard Mr. Rogers say on the audio recording. We
disagree. During the November drug transaction, Officer Crocker saw the Defendant and
Mr. Rogers meet. He saw Mr. Rogers hand the Defendant money on the video. He then
saw the Defendant leave and meet with another man in a white vehicle before traveling to
Mr. Rogers’s house, where he stopped briefly and said “[t]here it is.” Officer Crocker
then retrieved marijuana from Mr. Rogers. During the April transaction, Officer Crocker
again saw the Defendant meet with Mr. Rogers. He heard Mr. Rogers say that the pills
were inside the money. Officer Crocker watched the Defendant leave his place of work,
travel to meet Ms. Curry, and hand her something. Moments later, he retrieved
methamphetamine from Ms. Curry. The Defendant was found in possession of the drug
buy money. Officer Crocker provided more information than a recitation of what was
heard on the audio recording.


                                             14
       Finally, the Defendant takes issue with the lack of video evidence. Again, the
State is not required to offer a video of a drug transaction when seeking a conviction.
The jury concluded that it had sufficient evidence upon which to convict the Defendant
and, as stated above, we agree. The Defendant is not entitled to relief on this issue.

                                  B. Juror Misconduct

        The Defendant next contends that juror misconduct occurred during the voir dire
portion of his trial. He states that Juror Vicky Long stated that she did not know anyone
involved in the trial, but the Defendant later learned that she had a personal relationship
with the Assistant District Attorney who was prosecuting the case. He asserts that Ms.
Long worked in the courthouse and went to her office during breaks, which “was
contrary to the jury instructions given that she was not to discuss the case with anyone.”
He further asserts that another juror, Juror Joe Kerr, improperly stated that he did not
know anyone involved in the case because he also had a personal relationship with the
Assistant District Attorney (“ADA”). The Defendant asserts that Juror Kerr worked for
the Obion County Board of Education as a principal, making him the ADA’s “co-
worker,” and was a member of the ADA’s church. These relationships, the Defendant
asserts, prejudiced him. The State first asserts that this Court is precluded from ruling on
this issue because the Defendant has failed to include a transcript of the voir dire on
appeal. The State next notes that, based upon the record, Ms. Long was not a juror at the
Defendant’s trial. The State points out that the trial court also stated that he went to the
same church as the prosecutor and did not know Juror Kerr. The trial court found that
Juror Kerr’s participation in the jury did not prejudice the Defendant.

        Article I, section 9 of the Tennessee Constitution guarantees a criminal defendant
the right to trial “by an impartial jury.” In fact, every accused is guaranteed “a trial by a
jury free of . . . disqualification on account of some bias or partiality toward one side or
the other of the litigation.” State v. Akins, 867 S.W.2d 350, 354 (Tenn. Crim. App. 1993)
(citing Tooms v. State, 270 S.W.2d 649, 650 (Tenn. 1954)). In Tennessee, challenges to
juror qualifications generally fall into two categories: propter defectum, “on account of
defect”; or propter affectum, “for or on account of some affection or prejudice.”
Carruthers v. State, 145 S.W.3d 85, 94 (Tenn. Crim. App. 2003); Akins, 867 S.W.2d at
355. General disqualifications such as alienage, family relationship, or statutory mandate
are classified as propter defectum and must be challenged before the return of a jury
verdict. Akins, 867 S.W.2d at 355. An objection based upon bias, prejudice, or partiality
is classified as propter affectum and may be made after the jury verdict is returned. Id.
“Where a juror is not legally disqualified or there is no inherent prejudice, the burden is
on the defendant to show that a juror is in some way biased or prejudiced.” State v.
Caughron, 855 S.W.2d 526, 539 (Tenn. 1993) (citing Bowman v. State, 598 S.W.2d 809,
812 (Tenn. Crim. App. 1980). The defendant bears the burden of proving a prima facie
                                             15
case of bias or partiality. Id. (citing State v. Taylor, 669 S.W.2d 694, 700 (Tenn. Crim.
App. 1983). In reviewing the trial court’s finding about disqualification of a potential
juror, the standard is that the trial court’s decision must be upheld on appeal absent a
clear abuse of discretion. State v. Schmeiderer, 319 S.W.3d 607, 625 (Tenn. 2010)
(appendix).

       The State correctly notes that the Defendant failed to include a transcript of the
voir dire in the record on appeal. In the absence of a transcript, we must normally
presume that the evidence or lack thereof supports the trial court’s denial of a new trial on
this ground. State v. Taylor, 669 S.W.2d 694, 699 (Tenn. Crim. App. 1983). The
Defendant has waived this issue by failing to provide a complete record. An appellant
has the duty of preparing a record that conveys a fair, accurate, and complete account of
what transpired in the trial court with respect to the issues that form the basis of the
appeal. Tenn. R. App. P. 24(b). When the record is incomplete, or does not contain the
proceedings relevant to an issue, this court is precluded from considering the issue. State
v. Miller, 737 S.W.2d 556, 558 (Tenn. Crim. App. 1987).

        Because we do not have a transcript of the voir dire, we assume that the trial
court’s findings at the motion for new trial are correct. Ms. Long was not a member of
the jury, she was only a member of the venire. There is no evidence that she did anything
improper. Mr. Kerr was, apparently, a member of the jury but there was no evidence
presented that he did anything improper or knew the prosecutor. The prosecutor
informed the trial court that he had never before seen or been introduced to Mr. Kerr.
Contrary to the Defendant’s assertions, Mr. Kerr’s employment as a school principal did
not disqualify him from serving on the jury simply becuase he and the prosecutor both
worked for the government. We, therefore, conclude that the Defendant has not proven
that the jury was not fair and impartial. See Howell, 86-8 S.W.2d at 248; State v.
Thompson, 768 S.W.2d 239, 246 (Tenn. 1989). The Defendant is not entitled to relief on
this issue.

                                          C. Sentencing

       The Defendant contends that the trial court erred when it sentenced him. He
asserts that the trial court improperly applied enhancement factor 14, that he abused a
position of public or private trust. The Defendant states that our standard of review is de
novo with no presumption of correctness for the determinations made by the trial court.
The State counters that the trial court imposed the minimum sentence allowed by statute,
three years, making the Defendant’s complain irrelevant.

     The jury convicted the Defendant of delivery of less than 0.5 grams of
methamphetamine, a Class C felony. See T.C.A. § 39-17-417(c)(2)(A) (2014). The jury
                                             16
also found that this offense took place within 1000’ of a drug free zone. A trial court is
statutorily required to order that a defendant sentenced for a violation of this code section
serve at least the minimum sentence. T.C.A. § 39-17-432(c). The minimum sentence for
a Class C felony is three years. T.C.A. § 40-35-112(a)(3). The trial court was required to
sentence the Defendant to a sentence within the applicable sentencing range of three to
six years. T.C.A. § 40-35-112(a)(3). The trial court did not afford any enhancement
factors weight, as the court did not enhance the Defendant’s sentence from the statutorily
required minimum. The Defendant is not entitled to relief on this issue.

                                  D. Cumulative Error

      The Defendant finally contends that he is entitled to a new trial based upon the
cumulative effect of errors that occurred. The cumulative error doctrine is a judicial
recognition that there may be multiple errors committed in trial proceedings, each of
which in isolation constitutes mere harmless error, but which when aggregated, have a
cumulative effect on the proceedings so great as to require reversal in order to preserve a
defendant's right to a fair trial. State v. Hester, 324 S.W.3d 1, 77 (Tenn. 2010). To
warrant assessment under the cumulative error doctrine, there must have been more than
one actual error committed in the trial proceedings. State v. Odom, 137 S.W.3d at 605
(appendix); see State v. Guy, 165 S.W.3d 651, 667 (Tenn. Crim. App. 2004); State v.
Mickens, 123 S.W.3d 355, 397 (Tenn. Crim. App. 2003).

       In this case, we have not found any actual error. As such the cumulative error
doctrine does not apply. The Defendant is not entitled to relief on this issue.

                                     III. Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the trial
court’s judgments.

                                                  _________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                             17